Title: Thomas Wells to Thomas Jefferson, 2 April 1817
From: Wells, Thomas
To: Jefferson, Thomas


          
            Sir
             April 2d 1817.
          
          I have the pleasure to inform you that Mr G. Divers has several prime Muttons but no Veal, I shall send out this morning else where, should I succeede it will give me infinite pleasure to furnish you—
          Suffer me also to inform you that thire is a  Machine come to this place yesterday that shaves a Side of leather with greate virility say Half a Minute which there is a patton for, the Stranger wishes very much you should see it in opperation—should it be pleasing to you he will at any hour to day be Ready to shew you the Operation excuse this liberty with greate Respect
          
            Yo &
            Tho Wells
          
        